DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Michael Battaglia on 02/09/2022. Applicant agreed to cancel claims 11 and 23 in view of Applicant’s amendments. 

The application has been amended as follows: 
Claim 1 was amended as follows:
1.	An analyte monitoring system comprising:
an analyte sensor comprising: (i) a sensor housing, (ii) an analyte indicator on at least a portion of the sensor housing and configured to emit an amount of light indicative of an analyte level in a first medium in proximity to the analyte indicator, (iii) a protective material on at least a portion of the analyte indicator and configured to reduce degradation of the analyte indicator by catalytically decomposing or inactivating one or more in vivo reactive oxygen species or biological oxidizers, (iv) a light source in the sensor housing and configured to emit excitation the analyte indicator, (v) a signal photodetector in the sensor housing and configured to receive the amount of light emitted by the analyte indicator and generate a measurement signal indicative of the amount of light emitted by the analyte indicator and received by the signal photodetector, (vi) a reference photodetector in the sensor housing and configured to the excitation light received by the reference photodetector, and (vii) a transceiver interface configured to convey sensor measurements including one or more measurements of the measurement signal and one or more measurements of the reference signal; and
a transceiver comprising: (i) a sensor interface configured to receive the sensor measurements conveyed by the analyte sensor and (ii) a processor configured to infer information about a condition of the environment surrounding the analyte sensor using at least one or more of the sensor measurements and to calculate an analyte level in a second medium using at least one or more of the sensor measurements and the inferred information about the condition of the environment surrounding the analyte sensor;
wherein the excitation light received by the reference photodetector includes light that was emitted by the light source, passed through the analyte indicator and the protective material, and was reflected by the environment surrounding the analyte sensor;
wherein the environment surrounding the analyte sensor includes one or more of tissue, blood, and clotting.
Claim 2 was amended as follows:
said inferring the information about the condition of the environment surrounding the analyte sensor comprises estimating a state of a wound healing process in tissue surrounding the analyte sensor.
Claim 3 was amended as follows:
3.	The analyte monitoring system of claim 1, wherein said calculating [[an]] the analyte level in the second medium using at least the one or more of the sensor measurements and the inferred information about the condition of the environment surrounding the analyte sensor comprises:
adjusting one or more parameters of a conversion function based on at least the inferred information about the condition of the environment surrounding the analyte sensor; and
using the adjusted conversion function and the one or more of the sensor measurements to calculate the analyte level in the second medium.
Claim 4 was amended as follows:
4.	The analyte monitoring system of claim 1, wherein said calculating [[an]] the analyte level in the second medium using at least the one or more of the sensor measurements and the inferred information about the condition of the environment surrounding the analyte sensor comprises:
selecting a conversion function based on at least the inferred information about the condition of the environment surrounding the analyte sensor; and
using the selected conversion function and the one or more of the sensor measurements to calculate the analyte level in the second medium.
Claims 11 and 23 were canceled. 
Claim 13 was amended as follows:

using a light source in a sensor housing of an analyte sensor to emit excitation light to an analyte indicator on at least a portion of the sensor housing;
using the analyte indicator to emit an amount of light indicative of an analyte level in a first medium in proximity to the analyte indicator;
using a protective material on at least a portion of the analyte indicator to reduce degradation of the analyte indicator by catalytically decomposing or inactivating one or more in vivo reactive oxygen species or biological oxidizers;
using a signal photodetector in the sensor housing to receive the amount of light emitted by the analyte indicator and generate a measurement signal indicative of the amount of light emitted by the analyte indicator and received by the signal photodetector;
using a reference photodetector in the sensor housing to excitation light received by the reference photodetector, wherein the excitation light received by the reference photodetector includes light that was emitted by the light source, passed through the analyte indicator and the protective material, and was reflected by the environment surrounding the analyte sensor, and the environment surrounding the analyte sensor includes one or more of tissue, blood, and clotting;
using a transceiver interface of the analyte sensor to convey sensor measurements including one or more measurements of the measurement signal and one or more measurements of the reference signal;

using a processor of the transceiver to infer information about a condition of the environment surrounding the analyte sensor using at least one or more of the sensor measurements and to calculate an analyte level in a second medium using at least one or more of the sensor measurements and the inferred information about the condition of the environment surrounding the analyte sensor.
Claim 14 was amended as follows:
14.	The method of claim 13, wherein said inferring the information about the condition of the environment surrounding the analyte sensor comprises estimating a state of a wound healing process in tissue surrounding the analyte sensor.
Claim 15 was amended as follows:
15.	The method of claim 13, wherein said calculating the analyte level in the second medium using at least the one or more of the sensor measurements and the inferred information about the condition of the environment surrounding the analyte sensor comprises:
adjusting one or more parameters of a conversion function based on at least the inferred information about the condition of the environment surrounding the analyte sensor; and
using the adjusted conversion function and the one or more of the sensor measurements to calculate the analyte level in the second medium.
Claim 16 was amended as follows:
16.	The method of claim 13, wherein said calculating the analyte level in the second medium using at least the one or more of the sensor measurements and the inferred information about the condition of the environment surrounding the analyte sensor comprises:
analyte sensor; and
using the selected conversion function and the one or more of the sensor measurements to calculate the analyte level in the second medium.
Claim 25 was amended as follows:
25.	The analyte monitoring system of claim 3, wherein said adjusting one or more parameters of the conversion function comprises adjusting an analyte diffusion rate parameter and/or an analyte consumption rate parameter.
Claim 26 was amended as follows:
26.	The method of claim 15, wherein said adjusting one or more parameters of the conversion function comprises adjusting an analyte diffusion rate parameter and/or an analyte consumption rate parameter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/Examiner, Art Unit 3791